Citation Nr: 0002124	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable disability rating for 
chondromalacia patella of the right knee.

3.  Entitlement to a compensable disability rating for 
chondromalacia patella of the left knee.

4.  Entitlement to a disability rating in excess of 
30 percent for a generalized anxiety disorder with increased 
sleep and headaches. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1989 to September 1991.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In addition to deciding 
issues no longer before the Board, in that rating decision 
the RO denied entitlement to service connection for a low 
back disorder.  The RO also granted service connection for 
bilateral chondromalacia patellae, rated as noncompensable, 
and a generalized anxiety disorder with increased sleep and 
headaches, rated as 10 percent disabling.  The veteran 
perfected an appeal of the denial of service connection and 
the assigned ratings.

This case was previously before the Board in November 1996 
and November 1997, at which time the Board decided issues no 
longer in appellate status and remanded the issues shown 
above for additional development.  While the remand was 
pending at the RO, in a July 1997 rating decision the RO 
increased the disability rating for the psychiatric disorder 
from 10 to 30 percent.  The veteran contends that he is 
entitled to a 100 percent disability rating for the 
psychiatric disorder.  The Board finds, therefore, that the 
issue of entitlement to a higher disability rating for the 
psychiatric disorder remains in contention.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (a claim remains in controversy 
if the RO grants less than the maximum available benefit).

In his November 1992 notice of disagreement and January 1993 
substantive appeal of the assigned disability ratings, the 
veteran asserted that he is unemployable due to his service-
connected disabilities.  The Board finds, therefore, that the 
veteran's appeal of the assigned ratings includes the issue 
of his entitlement to a total disability rating based on 
individual unemployability pursuant to 38 C.F.R. § 4.16 
(1999).  See Colayong v. West, 12 Vet. App. 524 (1999) (if 
the evidence of record shows exceptional or unusual 
circumstances or the veteran has asserted that the schedular 
rating is inadequate, the Board must specifically adjudicate 
the issue of entitlement to an extra-schedular rating).  The 
issue of the veteran's entitlement to a total disability 
rating based on individual unemployability will be addressed 
in the remand portion of this decision.

In a February 1997 statement the veteran claimed entitlement 
to service connection for diabetes mellitus, which he 
asserted to have begun during service.  This issue has not 
been adjudicated by the RO, and is referred to the RO for 
appropriate action.  See Bruce v. West, 11 Vet. App. 405 
(1998) (issues that are raised for the first time on appeal 
should be referred to the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  A chronic low back disorder was not shown during service; 
the low back symptoms that were reported following the 
veteran's separation from service are not shown to be related 
to an in-service disease or injury.

3.  Chondromalacia patella of the right knee is manifested by 
pain and crepitance, with no other functional limitations.

4.  Chondromalacia patella of the left knee is manifested by 
pain and crepitance, with no other functional limitations.

5.  From September 1991 to March 18, 1993, the generalized 
anxiety disorder was manifested by anxiety, depression, poor 
concentration, and hypersomnia, which are productive of no 
more than definite social and industrial impairment.

6.  Effective March 18, 1993, the generalized anxiety 
disorder is manifested by virtual isolation in the community, 
gross repudiation of reality, disturbed thought and 
behavioral processes, and the demonstrated inability to 
maintain employment, which are productive of total industrial 
impairment.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a 10 percent disability rating for 
chondromalacia patella of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for a 10 percent disability rating for 
chondromalacia patella of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for a disability rating in excess of 
30 percent for a generalized anxiety disorder were not met 
prior to March 18, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.132, Diagnostic Code 9400 (1992).

5.  The criteria for a 100 percent disability rating for a 
generalized anxiety disorder are met effective March 18, 
1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1992), 38 C.F.R. §§ 4.1, 
4.126, 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in June 1991 the 
veteran complained of left and right knee pain, which was 
initially assessed as tendonitis.  The only objective finding 
was a positive patella rub test.  He again complained of 
bilateral knee pain in August 1991, and examination at that 
time revealed no abnormalities, with the exception of 
reported tenderness on compression of the patella.  At that 
time his knee complaints were attributed to patello-femoral 
syndrome.

In August and September 1991 he reported a one and a half-
year history of fatigue, with a significant increase over the 
previous six months, and that he had been sleeping 12-14 
hours per day.  His complaints were assessed as chronic 
fatigue of undetermined etiology.

In September 1991 he complained of having had intermittent 
low back pain for the previous month.  The records do not 
document any objective findings resulting from the complaint, 
or any diagnosis of a low back disorder.  The service medical 
records make no further reference to any complaints or 
clinical findings pertaining to the claimed disabilities.

An X-ray study of the bilateral knees in December 1991 
revealed no abnormalities.

During a January 1992 VA psychiatric examination the veteran 
reported that the onset of headaches and sleep problems 
occurred when he was hospitalized for a right ankle injury 
while in service.  The mental status examination revealed 
that he was anxious and depressed, his concentration poor, 
his appetite erratic, and that he slept 10-12 hours per day.  
His thought processes were organized, and there were no signs 
of psychosis or a thought disorder.  The examiner described 
his memory, reasoning, insight, and judgment as adequate.  
The examiner found that the veteran was suffering from mild 
to moderate anxiety and depression, and provided a diagnosis 
of a generalized anxiety disorder with some symptoms of 
depression.

The report of a December 1991 VA neurological evaluation 
indicates that the veteran used a cane for walking due to a 
sprained ankle and problems with his knee.  Examination 
revealed no inflammation in the joints, a normal spine, 
strength of 5/5 throughout, deep tendon reflexes that were 2+ 
and symmetrical, normal heel and toe gait, and that he could 
squat and stand with no difficulty.  The examiner attributed 
the veteran's headaches and sleep pattern to migraine or the 
underlying anxiety and depression, and his complaints of knee 
pain to a sprain.

In conjunction with a December 1991 VA medical examination 
the veteran reported sleeping 12 hours per day.  He also 
reported having pain in both knees for nine months and pain 
in the back for six months, but he denied having incurred any 
relevant injuries.  Examination of the back and knees 
revealed no abnormalities, with the exception of minimal 
tenderness in the lumbosacral area and moderate crepitance on 
flexion and extension of the knees.  The examiner provided 
diagnoses of chronic lumbosacral strain and bilateral 
chondromalacia.

As previously stated, in his November 1992 notice of 
disagreement and January 1992 substantive appeal the veteran 
stated that he was unable to work due to the severity of his 
service-connected physical and mental disorders.  He claimed 
entitlement to a total disability rating based on individual 
unemployability in February 1993, which the RO denied in 
September 1993.  

VA treatment records show that from January to December 1992 
the veteran received treatment for chronic knee and back 
pain, including medication and physical therapy.  Physical 
examinations showed no objective evidence of disability.

In December 1992 the veteran reported having headaches once 
or twice a week that lasted from one to three days.  The 
headaches were accompanied by dizziness, ringing in the ears, 
nausea, and sensitivity to light.  He also complained of 
anxiety, uncontrollable anger, and depression.  He reported 
being isolated and withdrawn; having low self-esteem, 
decreased concentration, increased temper, and decreased 
motivation and energy; sleeping too much; and having suicidal 
ideation, although he denied any plan or intent.  

The report of a December 1992 VA psychiatric evaluation 
indicates that the veteran complained of hypersomnia and 
fatigue since an injury to his right ankle during service.  
He also reported being angry, depressed, and irritable, and 
becoming enraged over things that were said to him.  At the 
time of the evaluation he was living with a girlfriend, but 
reported being estranged from his family and friends.  His 
speech was coherent and relevant; his affect was blunted, 
with marked underlying anger; and he appeared to be 
depressed.  There were no hallucinations or delusions, his 
intellectual functioning was intact, and his insight and 
judgment were limited.  The treating psychiatrist provided 
diagnoses of rule out major depression and to rule out 
paranoia.

A February 1993 private medical report indicates that, on 
examination, both knees were stable, with full patellar 
excursion, full range of motion, negative torsion tests for 
intra-articular pathology, and no effusion.  The quadriceps 
muscles were markedly weak, for which the treating physician 
recommended strengthening exercises.  An X-ray study showed 
very slight patellar tilt, but no other abnormalities.

During a March 1993 hearing the veteran testified that he had 
been going to college full-time since his separation from 
service through VA Vocational and Rehabilitation Services.  
He reported having constant pain in his back and knees, and 
that he had difficulty walking and driving due to knee pain.  
He denied any knee swelling.  He stated that his knees were 
unstable and caused him to stumble.  He also testified that 
the pain in his back started around the tailbone and radiated 
down the inner thighs.  

He reported feeling paranoid all the time, which caused 
difficulty in communicating and getting along with people, 
and that he became angry and violent.  He stated that his 
headaches lasted two or three days, then went away for two or 
three days.  He also stated that he was being supported by 
his girlfriend, with whom he lived, and that he had been 
unable to obtain employment because of his physical problems.  
He testified that he did not get along with his family, and 
that he did not socialize.

A March 1993 VA treatment record shows that the veteran 
complained of depression, excessive sleeping, poor 
concentration, and headaches.  During the mental status 
examination he expressed paranoid and suicidal thoughts, and 
reported hearing voices speaking to him.  He denied having 
any suicidal plan or intent.  He also reported having 
obsessive thoughts of torturing a person he saw on the 
street, which interfered with his ability to concentrate.  He 
denied perpetrating any violent acts.  The treating therapist 
found that his insight was limited and his judgment was poor.  
The therapist provided diagnoses of depression with psychotic 
features, to rule out underlying schizophrenia.

The report of a June 1993 VA psychiatric examination 
indicates that the veteran walked with a cane.  The examiner 
described his affect as anxious and at times depressed, his 
speech as logical, relevant, and coherent, and his dress as 
appropriate.  He reported sleeping 14 hours per day and, 
alternately, not being able to sleep.  His appetite was 
erratic and his ability to concentrate poor.  The examiner 
described his mood as labile, and his reasoning ability, 
insight, memory, and judgment as adequate.  He had occasional 
crying spells.  His thought processes were organized, and 
there was no evidence of delusions or hallucinations.  The 
examiner provided a diagnosis of generalized anxiety disorder 
with some symptoms of depression.

According to a July 1993 treatment record, the veteran 
complained of pain in both knees, but he denied having 
injured the knees.  Examination showed full range of motion, 
with no ligament laxity, edema, or effusion.  His complaints 
were assessed as bilateral knee pain.

In September 1993 the veteran reported having pain in his 
back and knees since 1988.  He stated that the pain increased 
with changes in the weather and walking a long distance.  He 
walked with a cane in his left hand.  Examination of the 
knees revealed no swelling, effusion, or muscle wasting.  The 
range of motion of both knees was from zero to 140 degrees, 
with no pain.  The treating physician attributed the 
complaints of knee pain to knee sprains.

The veteran was provided an additional VA psychiatric 
examination in January 1994, during which he reported having 
gone to college for two semesters.  He denied having worked 
since his separation from service, and reported having very 
little contact with his family and no friends.  He stated 
that his sleep was erratic, and that he had difficulty 
concentrating.  During the mental status examination he again 
expressed thoughts that the examiner described as paranoid, 
ideas of reference, and paranoid delusions, and thoughts of 
suicide without a plan or intent.  He also stated that he 
sometimes heard people walking around and calling his name, 
but the examiner found no evidence of true hallucinations.  
His cognitive functions were normal, and his insight and 
judgment were fair to poor.  The examiner provided a 
diagnosis of schizophrenia, paranoid type, to rule out 
schizophrenia, undifferentiated type.  

The examiner also stated that the veteran demonstrated clear-
cut signs and symptoms of schizophrenia, including global 
paranoia and lack of concentration, and that he did not agree 
with the previous diagnosis of a generalized anxiety 
disorder.  The examiner further stated that the veteran's 
need for treatment was very serious, but he did not provide a 
global assessment of functioning (GAF) score.

A January 1994 VA treatment record shows that the veteran 
complained of pain in the back and both knees, and that he 
used a cane to ambulate due to pain.  Examination of the 
knees revealed no swelling, instability, or effusion.

A VA treatment record dated later in January 1994, indicates 
that the veteran continued to attend college.  He reported 
having bizarre thoughts of harming himself or others, hearing 
voices calling his name, and believing that people were able 
to read his mind.  On examination his affect was restricted.  
The treating therapist provided a diagnosis of a dysthymic 
disorder with psychotic features.

In May 1994 the veteran again complained of bilateral knee 
pain, left worse than right.  A bone scan of both knees 
failed to reveal any evidence of inflammatory disease 
involving either knee.  Examination revealed 2+ patellar 
tenderness bilaterally, intact nerve functioning, no effusion 
or ligament laxity, negative McMurray's sign bilaterally, and 
range of motion from zero to 150 degrees bilaterally.  The 
treating physician noted that the veteran walked slowly, but 
that he did not have a limp.  The physician assessed the 
symptoms as internal derangement of the left knee.  

A magnetic resonance image (MRI) of the left knee in May 1994 
was interpreted as showing small joint effusion and the 
possibility of a tear in the posterior horn of the medial 
meniscus.  Examination of the left knee in July 1994 showed 
full range of motion, negative joint line tenderness, 
negative McMurray's sign, and negative anterior drawer sign.  
His symptoms at that time were assessed as a questionable 
tear of the medial meniscus.

VA treatment records from April to August 1994 indicate that 
his psychiatric symptoms were variously diagnosed as a 
schizoaffective disorder or a dysthymic disorder with an 
underlying psychosis.  He continued to receive medication for 
the psychiatric disorder.

An X-ray study of both knees in September 1994 again showed 
no abnormalities.

VA treatment records show that the veteran again initiated 
psychiatric treatment in August 1995.  At that time he 
reported that he was still going to school, and that he lived 
in three different places--his mother's home, that of his 
brother, and with a girlfriend.  He stated that his grades in 
school had gotten worse because he could not concentrate and 
that he continued to have problems with anger.  He reported 
having weird thoughts, including having razor blades in his 
knee and dissecting people.  He denied having any plans to 
harm himself or others.  The examiner noted that he remained 
suspicious and had altercations with other people.  His 
symptoms at that time were assessed as a paranoid 
personality, to rule out a schizoaffective disorder.

In September 1995 he reported having sleep problems and 
sadistic visual images since 1992, after he was separated 
from service.  The examiner stated that he indulged the 
sadistic thoughts and visions, then later felt regretful.  He 
also reported hearing background noises, but no specific 
hallucinations or delusions.  He was also compulsive in 
checking whatever he had done, and had mixed mood swings.  
The treating therapist assessed his symptoms as a paranoid 
personality.

In October 1995 he reported that both knees hurt all the 
time, which he described as having razor blades in his knees.  
He also complained of depression, anxiety, and headaches.  He 
stated that he had been absent from classes for the entire 
previous week due to a headache.  He continued to receive 
medication and therapy for his psychiatric symptoms, and in 
January 1996 the treating therapist attributed his symptoms 
to an obsessive-compulsive disorder.  In April 1996 he 
reported feeling intermittently angry with other people and 
suicidal.  The treating therapist noted later in April 1996 
that he vacillated between anger and obsessive behavior, and 
that he continued to have headaches.  He continued to go to 
school, and was able to handle his classes.

In June 1996 he reported the symptoms of irritability, 
depression, agitation, memory disturbance, decreased 
cognitive and social functioning, decreased activities, and 
lack of direction.  The examiner noted that he had 
demonstrated dependency, in that he was looking to others to 
solve his problems, and that he had a long history of similar 
problems.  He also reported having suicidal thoughts that 
were so intense he had considered being hospitalized.  He 
denied having any suicidal plan or intent, but became 
depressed when his agitation became unbearable.  The treating 
therapist provided diagnoses of a mood disorder, not 
otherwise specified, and a personality disorder, not 
otherwise specified.

The Board remanded the veteran's appeals to the RO in 
November 1996 for the purpose of obtaining an additional 
orthopedic examination that documented the functional 
limitations attributable to the knee disorder and the 
relationship, if any, between a currently diagnosed low back 
disorder and the symptoms documented during service.  The RO 
was also asked to provide the veteran a psychiatric 
examination for the purpose of resolving the conflicting 
diagnoses of the psychiatric symptoms.  Specifically, the 
psychiatric examiner was asked to provide an opinion on 
whether the various psychiatric diagnoses that had been 
applied to the veteran's symptoms since his separation from 
service were related to the generalized anxiety disorder for 
which service connection was established.

A December 1996 treatment record shows that the veteran 
reported that his home had burned, and that he was living in 
a barn and not eating regular meals.  He was no longer 
attending school, and had stopped his psychotherapy because 
he had no transportation.  

In January 1997 he reported that he continued to have 
headaches, problems with anger, and obsessive morbid thoughts 
and visions.  Later in January 1997 the therapist found that 
he was guarded and suspicious, and that he had been living in 
a barn or silo for the previous few months.  He complained of 
pain in his knees and right ankle, and walked with a slight 
limp.  He verbalized anger with VA because his benefits had 
been terminated, homicidal thoughts, and thoughts of hurting 
himself.  He reported increasing difficulty tolerating other 
people, and preferred living in the barn or silo to living 
with people who had offered him a home.  He also reported 
vague, disturbing thoughts and hearing voices.  The therapist 
found that he was suspicious of others and had great 
difficulty with trust, and that he had a great deal of anger 
that he had difficulty controlling, a flat affect, and a 
depressed mood.  His memory was good, but his judgment and 
insight were impaired.  His symptoms were assessed to rule 
out schizophrenia, and the therapist provided a GAF score of 
35.  

The therapist later noted that the veteran presented a 
difficult diagnostic picture, with symptoms of a psychotic 
disorder and an obsessive-compulsive disorder and major 
problems with anger control.  The therapist recommended 
crisis hospitalization for further evaluation.

A treatment record dated later in January 1997, indicates 
that the veteran complained of back pain that radiated into 
the lower extremities, right greater than left.  He also 
complained of bilateral knee pain and of his knees giving 
way, especially with using stairs.  The range of motion of 
the left knee was described as limited, although the 
percentage of movement was not provided, and there was 
crepitance in the left knee.  On the straight leg raising 
test he could raise his left leg to 45 degrees and his right 
leg to 30 degrees.  His complaints were assessed as rule out 
degenerative joint disease, and X-ray studies were ordered.

A February 1997 VA hospital summary shows that the veteran 
was hospitalized with diagnoses of a psychotic disorder, not 
otherwise specified, and a paranoid personality.  He reported 
being depressed since his separation from service, which he 
attributed to his physical problems.  He had two children who 
lived with his girlfriend, but he did not live with them 
because he became frustrated.  He reported recurring thoughts 
of dissecting amputations and different ways to inflict pain 
on himself and other people.  He also reported recurring 
suicidal thoughts, and his sleep pattern was erratic.  On 
examination his speech was coherent and fluent; his mood was 
depressed; his affect was flat, blunted, and emotionless; his 
thoughts were preoccupied with anger at his VA counselor; his 
memory and concentration were acceptable; his judgment was 
fair; and his insight was poor.  He was unable to interpret 
any proverbs.  His symptoms improved with medication during 
the hospitalization, and he was discharged with a GAF score 
of 50.


In March 1997 he stated that he continued to hear voices, but 
would not describe what the voices said.  He reported having 
been assaulted while sleeping during service, which may have 
been a sexual assault.  The therapist described him as 
vigilant and wary, and stated that he was apparently hiding 
secrets about which he felt profoundly uncomfortable.  The 
therapist stated that his psychotic symptoms continued, 
although in a muted form, and that he had demonstrated a 
thought disturbance.  His symptoms were assessed as a 
psychotic disorder, not otherwise specified.

An additional March 1997 treatment record indicates that the 
veteran continued to complain of low back pain with radiation 
into the lower extremities, right worse than left.  He also 
complained of chronic headaches.  X-ray studies were again 
ordered to rule out spinal stenosis and degenerative joint 
disease.  His headaches were attributed to questionable 
migraines.

The report of an April 1997 VA psychiatric examination shows 
that the psychiatrist reviewed the claims file prior to the 
examination.  The veteran again denied having been employed 
since his separation from service, and reported that he was 
no longer going to college.  The psychiatrist described his 
behavior during the interview as bizarre, in that he was 
oriented to time, place, and person, but he freely admitted 
having hallucinations and paranoid delusions.  He stated that 
he always heard people calling him, and that he was afraid 
because people were out to get him.  He also demonstrated 
obsessive-compulsive enumeration.  He stated that he 
continued to think the same thought over and over again, that 
people were putting thoughts into his head and taking 
thoughts away, and that people were able to read his mind.  
The examiner noted that he appeared to be very uncomfortable 
throughout the interview.

The examiner noted the diagnosis that had been provided by 
the veteran's treating psychiatrist in January 1994, that 
being chronic paranoid schizophrenia with obsessive-
compulsive and depressive symptoms, and provided the same 
diagnosis.  The examiner did not provide a resolution of the 
veteran's various psychiatric diagnoses, nor did the examiner 
provide an opinion as to whether the schizophrenia was 
related to the generalized anxiety disorder for which service 
connection was in effect.

The veteran was also provided a VA orthopedic examination in 
March 1997, which included a review of the claims file.  
During the examination the veteran reported having injured 
his back when he fell down the ship's ladder while in 
service, which resulted in the right ankle sprain for which 
service connection has been in effect since his separation 
from service.  He claimed to have had low back pain since the 
injury.  He stated that shortly prior to his separation from 
service, his knees became painful with walking.  He claimed 
to have received a medical discharge for all of his physical 
disabilities.  He also stated that since his separation he 
had done odd jobs and attended college.  He complained of 
constant pain in the back that radiated down the right lower 
extremity to the mid-thigh and pain in both knees.

On examination he was able to walk on his heels and toes with 
moderate difficulty.  There was subjective tenderness in the 
paravertebral muscles of the lower back, with a minimal 
degree of spasm.  Deep tendon reflexes in the lower 
extremities were active and equal bilaterally.  Muscle 
strength was adequate and equal on both sides, and no sensory 
changes were detected in the feet.  He was able to straighten 
both legs while in a sitting position without any appreciable 
difficulty, and each calf measured 16.5 inches.  In terms of 
a diagnosis, the examiner stated that the examination of the 
low back was essentially negative, except for subjective pain 
on motion.  The examiner also stated that he/she found no 
evidence of low back pathology that was related to service.

Examination of the knees revealed range of motion from zero 
to 110 degrees of flexion.  There was no evidence of 
swelling, tenderness, or joint effusion in either knee.  Pain 
was elicited on compression and movement of the patellae.  
Stress testing showed no evidence of ligament laxity, and 
there was no evidence of subluxation, atrophy, or 
instability.  The examiner referenced the May 1994 MRI of the 
left knee showing a medial meniscus tear, and provided 
diagnoses of chondromalacia of both knees and a linear tear 
of the left medial meniscus.

An X-ray study of the knees in March 1997 revealed no bone or 
joint abnormality.  An X-ray study of the lumbosacral spine 
showed minimal facet joint disease at 
L5-S1.

The Board again remanded the veteran's appeal to the RO in 
November 1997 for the purpose of obtaining an additional VA 
orthopedic examination.  The orthopedic examiner was asked to 
determine whether the veteran had degenerative joint disease 
in the knees or lumbosacral spine; to identify all back 
pathology and provide an opinion on the relationship, if any, 
between the back pathology and service; and to assess the 
functional loss, if any, due to bilateral knee pain.  The 
remand also included a request for an additional VA 
psychiatric examination.  The psychiatric examiner was asked 
to review the claims file and provide definitive diagnoses of 
the psychiatric disorders.  If the examiner found that the 
proper diagnosis was other than a generalized anxiety 
disorder, he/she was to provide an opinion on whether the 
disorder was related to the generalized anxiety disorder that 
had been previously diagnosed.  The examiner was to reconcile 
any conflicting diagnoses, and distinguish those symptoms 
attributed to the service-connected psychiatric disorder from 
a non-service connected disorder.  The examiner was also to 
provide a GAF score and an assessment of the veteran's social 
and industrial functioning.

A November 1997 treatment record shows that the veteran 
complained of headaches that lasted for days and were 
accompanied by an aura and the inability to eat.  A 
transcranial Doppler study performed two weeks earlier showed 
evidence of migraine.

The veteran was provided an additional VA psychiatric 
examination in July 1998, which did not include a review of 
the claims file.  The veteran reported that his major problem 
was that he could not concentrate, and that he could not 
tolerate being around a lot of people, in that he became 
extremely anxious.  He also reported having had suicidal 
thoughts.  He lived with his girlfriend in a rural setting 
and had worked only at odd jobs since his separation from 
service.  He stated that he had been awarded disability 
benefits from the Social Security Administration.

On examination the psychiatrist found that the veteran 
appeared to be noticeably anxious throughout the interview.  
He was casually dressed, with several days growth of beard, 
and was adequately groomed.  He was alert, oriented to time, 
place, and person, and he demonstrated no obvious psychomotor 
retardation or extreme agitation.  His speech was 
spontaneous, his affect was anxious, and his thought content 
included no delusions.  His thought processes were coherent, 
and he did not appear to be responded to any internal 
stimuli.  The examiner described his insight and judgment as 
fair at best.  The examiner provided diagnoses of a 
generalized anxiety disorder with secondary depression, and 
provided a GAF score of 52.

In a supplemental report the examining psychiatrist noted the 
alternative diagnoses of an obsessive-compulsive disorder and 
a psychotic disorder not otherwise specified.  She stated 
that during the July 1998 examination the veteran 
demonstrated no psychotic symptoms, and that his primary 
diagnosis remained a generalized anxiety disorder.  She 
further noted that an obsessive-compulsive disorder is also 
an anxiety disorder.

The veteran was also provided an orthopedic examination in 
July 1998, during which he reported that the onset of 
bilateral knee pain occurred a few months after the accident 
in which he injured his right ankle, and that his knees 
became painful with walking shortly before his separation 
from service.  The examiner referenced a March 1997 X-ray 
study of the knees, which showed the knees to be normal, and 
a May 1994 MRI of the left knee, which revealed a linear tear 
in the medial meniscus.

Examination showed range of motion of both knees of zero to 
130 degrees; no swelling, tenderness, or effusion; pain on 
compression and movement of the patellae, the left more than 
the right; no laxity on stress testing; and no evidence of 
subluxation, atrophy, or instability.  The examiner, who had 
also conducted the examination in March 1997, again provided 
a diagnosis of chondromalacia of both knees and a linear tear 
in the right [sic] medial meniscus.

In a supplemental report the orthopedic examiner stated that 
an X-ray study of the lumbosacral spine in March 1997 
revealed minimal facet joint hypertrophy at the level of L5-
S1.  He also referenced the March 1997 examination, during 
which the veteran had reported having injured his back during 
service, and the clinical findings resulting from that 
examination.  The examiner provided the opinion that the 
bilateral knee disorder was only slightly disabling and that 
the veteran had chronic sprain of the lumbosacral spine and 
minimal facet joint hypertrophy at the level of L5-S1, but 
that the back pathology was not related to service.

An August 1998 VA treatment record indicates that the veteran 
continued to live with his girlfriend and her four children, 
the two youngest of whom were his children.  He stated that 
he continued to be angry and to lose his temper, but that his 
anger was better controlled with his current medication.  He 
reported having incapacitating migraine headaches, and 
suicidal thoughts with no plan or intent.  The treating 
therapist stated that the psychiatric picture was virtually 
unchanged over the previous year, but that he was 
considerably more stable.

In November 1998 he complained of chronic knee pain and 
migraine headaches, for which medication was provided.

In February 1999 the veteran and his girlfriend consulted 
with his treating therapists due to her concerns about his 
irrational and abnormal behavior.  She stated that he had 
headaches for days, and that he had hypersomnia to the extent 
that she had to coerce him to get up and take care of his 
basic needs, in that he would not shower for days.  She also 
stated that he would sometimes sleep all night and all day, 
and then not be able to sleep.  He expressed the feeling that 
no one liked him, and that he was no good.  He avoided 
contact when anyone came to the house, including his family, 
and would just leave the house.  She stated that he was 
completely nonfunctional in that he had no job, no friends, 
and no role within the household.

She reported finding him a few days previously sleeping with 
a shotgun, and that she subsequently removed the gun from the 
house.  In reference to his anger she stated that he had been 
hitting cows, and that the previous week he had broken a 
table.  The therapist found that the veteran continued to 
demonstrate paranoid ideation; depressed, avoidant, and 
explosive behaviors; and serious lapses in judgment, which 
placed him and others in jeopardy.  A treatment record dated 
later in February 1999 indicates that the authorities had 
removed the children from their custody because the children 
were found to be in imminent danger.


II.  Service Connection for a Low Back Disorder

The Board concludes that the veteran's claim for service 
connection for a low back disorder is well grounded because 
the evidence shows that it is plausible.  VA has a duty, 
therefore, to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); see also Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).  The relevant evidence consists of the veteran's 
service medical records, VA treatment records, the reports of 
VA examinations in November 1991, March 1997, and July 1998, 
and the veteran's testimony.  

The Board notes that in its November 1996 and November 1997 
remands, the Board asked the RO to provide the veteran a VA 
orthopedic examination.  As a result of the examination and 
review of the claims file, the examiner was, in essence, to 
provide an opinion on whether the veteran has a low back 
disorder that is related to service.  In conjunction with the 
November 1997 remand the examiner was also asked to provide 
an opinion on whether the veteran had degenerative joint 
disease of the spine and, if so, whether the disorder was 
related to service.  

Following the November 1996 remand, the examiner found in 
March 1997 that although there was evidence of minimal muscle 
spasm, the veteran did not have any back pathology that was 
related to service.  That opinion was based on a review of 
the medical evidence in the claims file.  As a result of the 
November 1997 remand, the same examiner found in July 1998 
that although the veteran had minimal facet joint hypertrophy 
at the level of L5-S1, that disorder was also not related to 
service.  The examiner apparently did not have the claims 
file available for review in July 1998.  His opinion, 
however, was based on the results of the March 1997 
examination, which included a review of the claims file.  The 
Board finds, therefore, that the RO substantially complied 
with the remand instructions.  See Dyment v. West, No. 96-691 
(U.S. Vet. App. Nov. 2, 1999).  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The veteran's service medical records show that in September 
1991 he complained of having had intermittent low back pain 
for the previous month.  The records do not document any 
objective findings resulting from the complaint, or any 
diagnosis of a low back disorder.  The service medical 
records make no further reference to any complaints or 
clinical findings pertaining to a low back disorder.  The 
Board finds, therefore, that a chronic back disorder was not 
documented during service.  38 C.F.R. § 3.303(b).

The veteran continued to complain of low back pain following 
his separation from service.  Examination in December 1991 
showed only a subjective report of tenderness, with no 
objective evidence of back pathology.  Although the examiner 
provided a diagnosis of chronic low back strain, no objective 
clinical findings were provided in support of the diagnosis 
and it is unclear whether the diagnosis was based primarily 
on the veteran's reported history.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept doctors' opinions that are based on the veteran's 
recitation of medical history); see also Baldwin v. West, 
13 Vet. App. 1 (1999) (the Board must analyze the credibility 
and probative value of the evidence and provide the reasons 
for its rejection of any material evidence favorable to the 
veteran).

VA treatment records indicate that the veteran received 
treatment for chronic pain, including back pain, but do not 
document any objective findings of low back pathology or a 
diagnosis of a low back disorder.  The orthopedist in March 
1997 found, based on a review of the relevant medical 
evidence, that the veteran had no low back pathology that was 
related to service.  The same examiner again found in July 
1998 that although there was evidence of chronic lumbosacral 
strain and X-ray evidence of facet joint hypertrophy, those 
disorders were not related to the symptoms documented during 
service.  The Board finds that the opinions of the VA 
orthopedic examiner are highly probative because they are 
based on a review of the relevant medical records, as well as 
the veteran's reported symptoms and the physical examination.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion 
of a VA doctor that is based on review of the entire record 
is more probative than opinions based on the veteran's 
reported history).  There is no competent opinion to 
contradict the opinion of the VA orthopedic examiner.

The veteran's assertions of a relationship between his 
current back disability and service, are not probative 
because he is not competent to provide evidence of the 
relationship between medical disorders.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder.

III.  Disability Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in May 1992.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.

However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).


A.  Bilateral Chondromalacia Patellae

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5257, pertaining to other impairment of the 
knee, including recurrent subluxation or lateral instability, 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a.  The normal range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Bilateral chondromalacia patellae is manifested by pain and 
crepitance, with no evidence of any additional functional 
limitation.  Although the veteran stated that his knees gave 
way, causing him to stumble, numerous examinations since his 
separation from service have failed to document any 
instability in either knee.  The Board finds, therefore, that 
his assertion that the knees are unstable is not credible.  
See Struck v. Brown, 9 Vet. App. 145, 154-155 (1996) (the 
Board must determine the credibility of the evidence).  

With the exception of the limited motion in the left knee 
documented in January 1997, following the diagnosis of a torn 
medial meniscus, those examinations have also resulted in 
findings of full range of motion and no evidence of joint 
abnormality.  The evidence does not indicate that the torn 
medial meniscus, which was diagnosed several years after the 
veteran's separation from service, is related to the 
chondromalacia patellae.

Because there is no diagnostic code specifically pertaining 
to chondromalacia patellae, that disorder is properly 
evaluated under Diagnostic Code 5257 for other impairments of 
the knee.  Under that diagnostic code, a 10 percent rating 
applies for disability that is slight.  The examiner in July 
1998 found that the bilateral chondromalacia patellae 
resulted in slight knee disability.  Because the bilateral 
knee pain and crepitance results in slight knee disability, 
the Board finds that 10 percent ratings for chondromalacia 
patella of the right and left knees, respectively, are 
warranted.

The VA's General Counsel has held that.  In that opinion VA's 
general counsel held that a claimant who has arthritis or 
limitation of motion and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97  The general counsel subsequently clarified that for a 
knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  In the instant case 
the veteran has consistently been found to have no 
subluxation or instability.  Accordingly, separate ratings 
would not be warranted for limitation of motion and 
subluxation or lateral instability.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  With the 
exception of pain with use, for which the 10 percent ratings 
have been assigned, the evidence does not show that the 
bilateral knee disorder results in any additional functional 
limitations.  Although the veteran contends that the pain in 
his knees is debilitating, numerous examinations since his 
separation from service have failed to document any objective 
clinical findings of the knee disorder, with the exception of 
pain on compression and movement of the patellae and 
crepitance.

The Board finds, therefore, that entitlement to disability 
ratings in excess of 10 percent based on the documented 
functional limitations is not shown at any point in time 
since the veteran's separation from service.  Fenderson, 12 
Vet. App. 119; see also Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992) (in granting an increased rating, the Board 
must explain why a higher rating is not warranted).  

B.  Generalized Anxiety Disorder 

Effective November 7, 1996, during the pendency of this 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a July 1997 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
awarding the 30 percent disability rating.  The veteran was 
provided the opportunity to present evidence and arguments in 
response.  The Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  A 30 percent evaluation applied 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating is provided if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130.

The Board notes that in accordance with the regulations in 
effect prior to November 1996, personality disorders were not 
considered to be disabilities under the terms of the Rating 
Schedule.  38 C.F.R. § 4.127.  In the November 1996 remand 
the VA psychiatrist was asked to provide an opinion on 
whether the veteran's psychiatric symptoms since his 
separation from service, including those of a personality 
disorder, were related to the service-connected generalized 
anxiety disorder.  The examiner in April 1997 failed to 
provide that opinion, and the case was again remanded in 
November 1997 for purposes that included resolving the 
conflicting diagnoses.  Following the November 1997 remand 
the psychiatric examiner provided the opinion that the 
alternative diagnoses that had been applied to the veteran's 
symptoms were not valid, and that the primary diagnosis 
remained a generalized anxiety disorder.  In light of this 
opinion the Board finds that all of the veteran's psychiatric 
symptomatology should be considered in determining the 
appropriate rating.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (per curiam) (if the symptoms of a personality 
disorder cannot be distinguished from the symptoms of a 
service-connected psychoneurotic disorder, VA should include 
those symptoms in determining the appropriate rating).

The evidence shows that from the veteran's separation from 
service in September 1991 to March 18, 1993, the date of the 
RO hearing, the psychiatric disorder was manifested by 
anxiety, depression, poor concentration, and hypersomnia.  
The veteran's thought processes were organized, and there 
were no signs of a psychosis or thought disorder.  His 
memory, reasoning ability, insight, and judgment were 
adequate.  Although he was not employed, he was attending 
college and was apparently successful in handling his 
classes.  The examiner in January 1992 found that his 
psychiatric impairment was mild to moderate.  Based on the 
rating criteria in effect prior to November 1996, entitlement 
to a disability rating in excess of 30 percent required 
evidence of considerable impairment, which is more than 
moderate.  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The revised 
rating criteria became effective in November 1996, and cannot 
be applied prior to that date.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996).  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 30 percent were not met prior 
to March 18, 1993.

During the March 18, 1993, hearing the veteran presented 
evidence that his psychiatric symptoms had worsened, and 
included what his therapist found to be paranoid delusions.  
He reported feeling paranoid all the time, which caused 
difficulty in communicating and getting along with people, 
and that he became angry and violent.  He also stated that he 
did not get along with his family, and that he did not 
socialize.  His therapist found in March 1993 that he 
expressed paranoid and suicidal thoughts, auditory 
hallucinations, and obsessive thoughts of harming others.  
His ability to concentrate and insight were limited and his 
judgment poor.  He continued to be very anxious and 
depressed, and to have a sleep disturbance.  Although he 
continued to go to school on a full-time basis, the evidence 
does not indicate that he maintained any relationship with 
teachers or other students, or that his psychiatric symptoms 
would have enabled him to endure the stress of a work 
environment.

The Board finds that the veteran's alienation from his family 
and inability to socialize constitute virtual isolation in 
the community, and that his paranoid delusions and auditory 
hallucinations represent a gross repudiation of reality.  The 
Board also finds that his obsessive thoughts of harming 
others and his violent outbursts constitute disturbed thought 
and behavioral processes.  For these reasons the Board has 
determined that the criteria for a 100 percent disability 
rating based on the original rating criteria were met on 
March 18, 1993.  Fenderson, 12 Vet. App. at 119.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

A 10 percent disability rating for chondromalacia patella of 
the right knee is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

A 10 percent disability rating for chondromalacia patella of 
the left knee is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

A 100 percent disability rating for a generalized anxiety 
disorder is granted effective March 18, 1993, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.


REMAND

In his November 1991 application, the veteran claimed 
entitlement to service connection for migraine headaches.  
The VA neurologist in December 1991 provided the opinion that 
the headaches could be consistent with migraine and 
underlying anxiety and depression.  In the May 1992 rating 
decision the RO granted entitlement to service connection for 
headaches as a manifestation of the generalized anxiety 
disorder.

VA treatment records show that the veteran continued to 
received treatment for headaches and in March 1997 his 
headaches were assessed as possible migraines.  As the result 
of diagnostic testing in November 1997, the headaches were 
diagnosed as migraines.

The Board notes that headaches are not included in the rating 
criteria for anxiety disorders under the original or revised 
Rating Schedule for psychiatric disorders.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1992), 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).  Based on the medical evidence 
showing that the veteran's headaches are due to migraine, he 
is potentially entitled to a separate grant of service 
connection and an independent disability rating for 
headaches.  This issue is being remanded to the RO for 
consideration in the first instance.  See Moore v. West, 13 
Vet. App. 69 (1999) (the veteran's notice of disagreement 
incorporates all subsidiary issues arising from the appealed 
claim).

The veteran contends that his service-connected disabilities 
have rendered him unemployable since his separation from 
service.  He has not, however, been provided the regulations 
pertaining to a total disability rating based on individual 
unemployability or been given the opportunity to submit 
informed evidence or arguments on that issue.  Although a 
100 percent schedular rating for the psychiatric disorder has 
been assigned effective March 18, 1993, the veteran remains 
potentially entitled to a total rating based on individual 
unemployability prior to the assignment of the 100 percent 
rating.  VAOPGCPREC 06-99 (a claim for a total disability 
rating based on individual unemployability may not be 
considered when a schedular 100 percent rating is already in 
effect).  In light of the increased ratings assigned for the 
bilateral knee disorder and the development requested above 
pertaining to the veteran's headache disorder, this issue is 
being remanded to the RO for additional adjudication.  
VAOPGCPREC 06-96 (the Board has jurisdiction of the total 
disability rating based on individual unemployability if it 
is raised in conjunction with an increased rating claim, and 
should remand the issue if further RO action is needed).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate, the RO should adjudicate the 
issue of entitlement to service 
connection and an independent disability 
rating for a headache disorder as a 
separate disease entity.  The RO should 
also re-adjudicate the issue of the 
veteran's entitlement to a total 
disability rating based on individual 
unemployability prior to March 18, 1993.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes all relevant laws and 
regulations and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

